STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0803
VERSUS

MICHAEL PAYNE AUGUST 29, 2022
In Re: Michael Payne, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 03-19-0174.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED. The Office of the Clerk of Court of East
Baton Rouge Parish has no record of a “Motion For
Unconstitutional Ruling.” This court is limited to review of
the lower court’s rulings or the failure of the lower court to

act on a properly filed motion or pleading. Any application
filed in this court should indicate what relief has been sought
in the lower court and the result of such filing. The

application should further include a copy of the motion at
issue, a copy of the lower court’s ruling, and all other
pertinent documentation.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

aa)

DEPUTY CLERK OF COURT
FOR THE COURT